UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) [X] Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the Quarterly Period Ended March 31, 2014 [ ] Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-174435 Be Active Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 68-0678429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1010 Northern Blvd., Great Neck, NY (Address of principal executive offices) (Zip Code) (212) 736-2310 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 13, 2014, there were 215,349,489 shares of common stock issued and outstanding. Explanatory Note The purpose of this Amendment No. 1 to Be Active Holdings, Inc. ‘s Quarterly Report on Form 10-Q for the three months ended March 31, 2014 is to amend the financial statements and the Management’s Discussion and Analysis of Financial Condition and Results of Operations. We are filing this Amendment No. 1 to reflect the restatement of our financial statements contained herein.On December 17, 2014, the Board of Directors and the management of the Company concluded that, because of an error in properly recording the valuation of warrants as a derivative liability identified in the Company’s previously issued financial statements for the year ended December 31, 2013, and for the quarterly report for the period ended March 31, 2014 the Company should restate its previously issued financial statements for the relevant periods. Please see Note 2 – Restatement contained in the Notes to the Financial Statements appearing in this Form 10-Q/A Amendment 1 which further describes the effect of these restatements. As indicated in Note 7 to the financial statements, in 2013 the registration statement filed by the Company with the SEC was subsequently withdrawn by the Company prior to it becoming effective. No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 12b-15 under the Securities and Exchange Act of 1934, as amended, this Form 10-Q/A includes new certifications by our principal executive officer and principal financial officer under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002.Except for the items noted above, no other information included in the Company’s original Form 10-Q is being amended by this Form 10-Q/A. FORM10-Q/A Be Active Holdings, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets - March 31, 2014 (unaudited) and December 31, 2013 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Cash Flows 3 Notes to the Unaudited Condensed Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 19 PART II- OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 -i- Table of Contents PART I - FINANCIAL INFORMATION BE ACTIVE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (Restated) ASSETS Current assets Cash and cash equivalents $ $ Cash in escrow Accounts receivable Inventory - - Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposit Totalassets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued expenses and taxes Due to officers/stockholders Total current liabilities Deferred rent Derivative liability Totalliabilities Stockholders' equity Preferred stock, par value $0.0001 per share, 150,000,000 shares authorized; issued and outstanding as of March 31, 2014 and December 31, 2013 as follows: Series A Convertible Preferred stock, 40,000,000 shares designated; 33,263,921 and 39,441,458 shares issued and outstanding at March 31, 2014and December 31, 2013, respectively Series B Convertible Preferred stock; 4 shares designated; 3 shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Series C Convertible Preferred stock, 26,666,667 shares designated; 26,666,667 shares issued and outstanding at March 31, 2014 - Common stock, par value $0.0001, per share, 525,000,000 shares authorized; 208,016,154 and 97,325,231shares issued and issuable at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost; 4,339,555 shares ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See notes to financial statements. -1- Table of Contents BE ACTIVE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (Restated) Net Sales $
